DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 11, 17-20, 25-27, and 30-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for requesting uplink feedback from a plurality of stations in a Wireless Local Area Network, wherein each of the plurality of stations are configured to receive a COBRA Poll frame. Each of the Independent claims 9, 19, and 26, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
 	For example Chu et al. (US 2015/0146812 A1) discloses a wireless transmit/receive unit (WTRU) which is configured to perform beamforming feedback along with a plurality of other wireless stations.  The AP then uses the plurality of beamforming feedback packets to select a group of multiple communication devices from among the plurality of second communication devices, wherein the group is selected for simultaneous transmissions to the first communication device.  The AP 

While Chu substantially discloses the claimed invention, it is silent with regard to a polling frame addressed to a broadcast address and sent to a plurality of WTRUs, wherein the polling frame specifies a plurality of association identifiers (AIDs) and the polling frame specifies a plurality of orthogonal frequency division multiple access resource unit allocations. That is, Chu does not anticipate or render obvious each and every limitation of the claims, and the claims are in condition for allowance.
An additional prior art reference Zhang et al. (US 2015/0146807 A1) discloses A first communication device, e.g. “an Access Point” obtains, for each second communication device of a plurality of second communication devices, e.g. “a group of wireless stations”, one or more quality indicators corresponding to one or more sub-channel blocks of an orthogonal frequency division multiplexing (OFDM) communication channel associated with the second communication device.  The first communication device selects, based on the quality indicators obtained for each of at least some of the second communication devices, a group of second communication devices for orthogonal frequency division multiple access (OFDMA) communication.  The first communication device transmits, to the group of second communication devices, at least one OFDMA data unit that includes respective OFDM data units directed to the two or more second communication devices of the group.  The respective OFDM data units are transmitted in respective sub-channel blocks allocated to the two or more second communication devices of the group.
While Zhang substantially discloses the claimed invention, it is silent with regard to a polling frame addressed to a broadcast address and sent to a plurality of WTRUs, wherein the polling frame specifies a plurality of association identifiers (AIDs) and the polling frame specifies a plurality of orthogonal frequency division multiple access resource unit allocations. That is, Zhang does not anticipate or render obvious each and every limitation of the claims, and the claims are in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lou et al. (US 2013/0286959 A1) “Method and Apparatus for Supporting Coordinated Orthogonal Block-Based Resource Allocation (COBRA) Operations”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411